Title: To George Washington from Benjamin Lincoln, 16 May 1782
From: Lincoln, Benjamin
To: Washington, George


                        
                            Dear General,
                            War Office May 16th 1782
                        
                        Doctor Tilton has presented a large estimate of stores for the establishment of an Hospital in Virginia,
                            which he is directed by the Director General to set up and superintend—I have conversed with Mr Morris on the subject,
                            and find that the requisition cannot at present be complied with.
                        I should be glad to know whether the measure of establishing an Hospital there is an absolutely necessary
                            one—if, in Your Excellency’s opinion the measure is indispensible, it must be undertaken in preference to some other
                            matter, which may be omitted with less injury to the general interest.
                        A few days since Captain Montour, an Indian, came to the City—he was sent down by Genl Irvine with a short
                            letter—a second was soon after received of which I enclose a copy—when this came to hand (although he was deranged by
                            the order of Congress of the 31st of December last, and was no longer entitled either to full pay or employ) it was
                            thought improper to announce to him his real situation at this season of the year, as he might from resentment endeavor to
                            revenge the supposed injury by joining the enemy, by which he could injure us greatly, as he is intimate with the
                            different tribes, speaks all their languages—and is perfectly acquainted with our frontiers.
                        Under these circumstances it was deemed most adviseable to indulge his wish of going to Head Quarters to seek
                            employ—this will amuse him sometime and it is probable he may be farther diverted by sending him to the Northern
                            Detachment, which will engage him a month or two longer—The whole will consume so much of his time as to prevent him
                            returning to his family near Fort-Pitt early enough (if so disposed) to remove them, and set against us this campaign—There is no probability that he will leave his family in the Country if his intentions are hostile. 
                         I enclose your Excellency a copy of his petition, my observation to Congress, and their order. I have the
                            honor to be, with perfect esteem and respect, Dear General, Your obedient servant
                        
                            B. Lincoln

                        
                     Enclosure
                                                
                            
                                
                                    30 April 1782
                                
                            
                            Copy of a Letter from General Irvine to the Secretary at War, dated Fort Pitt April 30th 1782
                            "Sir
                            I wrote you some days since by a certain Montour Captain of Delaware Indians, I did not like to explain
                                by him my reasons for sending him.
                            He seemed anxious to be either employed or let carry his Wife into the Indian Country as a place of
                                safety he terms it. the fact is I was suspicious of his fidelity but he is so cunning that no hold could be laid on
                                him—This however is the worst place he could possibly be in if he meant to go off being perfectly acquainted with all
                                the Indian Country and at Detroit he was in the British Interest and Service before he joined us—I suppose the best way to manage him will be to amuse him with expectation of being employed in
                                Service or perhaps he might render Services joined with the Oneidas; you will be better able to judge how he should
                                be disposed off when you see and converse with him—It must have been very ill judged to give such a fellow a
                                Commission."
                        
                        
                     Enclosure
                                                
                            

                                Indian  Philad. 8 May. 1782.
                            
                            The Petition of John Montour Humbly Sheweth
                            That your petitioner in May 1780 was appointed Captain of a Company of Indians in the Service of the
                                United States. That he continued doing duty at Fort Pitt untill the  Inhabitants resolv’d to
                                suffer no Indians to live among them, put it out of his power to be of any further service at that post—That your
                                petitioner from the time he enter’d into the Service to this moment has received neither pay or cloathing from the
                                States except Two hundred & Forty dollars Exchange 5 for 1 from Mr Bowman & a Soldiers coat, waist
                                coat, breeches & Stockings—That there is a considerable sum of money due him not only on Account of his pay,
                                but for cloathing supplied Capt. Bradys Company of Light Infantry by Order of Colo. Brodhead. That your petitioner is
                                in a strange place without money, friends or Cloaths on his way to the Head Quarters of his Excellency Genl Washington
                                to join the Army—your petitioner therefore humbly prays you to take his case into consideration & to give him
                                such relief as the Justice & Necessity of his case requires but should your department be incompetent to grant
                                him such Redress, to request you to lay his petition with Brigadier Genl Irvins Letter before Congress & your
                                petitioner will every pray
                            
                                sign’d John Montour
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir
                                War Office May 14. 1782
                            
                            Captain Montour was among the deranged Officers who related under the resolves of Congress of the 31. of
                                December last.
                            Was I possessed of no other information than that which was laid before Congress with his Memorial—I
                                should have no difficulty in pronouncing that it should be dismissed, and he be informed that he could no longer be
                                employed in the Service of the United States—But a letter since received from Brigadier General Irvine of the 30th
                                Ultimo which I have the honor to lay before Congress leads me to doubt the policy of such a determination—for he
                                might being dismissed our Service seek employ from our Enemies—and, from his great knowledge of our frontier he would
                                have it in his power to harrass and distress them exceedingly.
                            I am therefore of Opinion that it will be expedient to advance him two Months pay as has been done to
                                other Officers—that he be sent to General Washington—that the General be informed of his real Character and
                                requested to amuse him as long as possible—so that should he finally quit our Service and join the Enemy it may be so
                                late in the Season as to prevent him doing mischief the present campaign.
                            Should Congress suppose the mode hinted at will be an eligible one and direct me to take order I will
                                chearfully do so. I have the Honour to be with profound respect Your Excellencys most obedt Servant
                            
                                B. Lincoln
                            
                        
                        
                    